Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10-12 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Glenn (US 20070208517).
Regarding claim 1, Glenn teaches, an environmental probe configured to be at least partially inserted into the ground at a location (Fig. 1, abstract, Paragraph 10, 36), the environmental probe comprising: 
one or more environmental sensors (Paragraph 6, 12, 36) configured to generate environmental measurement data indicating one or more environmental measurements at the location (Paragraph 36, 39); 
one or more wireless interfaces (Paragraph 5, 11); a memory; and a processor coupled to the memory, the one or more wireless interfaces, and the one or more environmental sensors (Paragraph 41), wherein the processor is configured to: 
determine an alert state at the location based on the environmental measurement data (Paragraph 41, 47); and initiate transmission of an indicator of the alert state to a remote device via the one or more wireless interfaces (Paragraph 54 and Fig. 12: personal computer).
Regarding claim 2, Glenn teaches, the one or more environmental sensors comprise an air temperature sensor, a gas sensor, or both, and the environmental measurement data indicates an air temperature at the location, one or more gasses or particulates detected at the location, or both (Paragraph 6).
Regarding claim 3, Glenn teaches, the one or more environmental sensors comprise a soil surface temperature sensor, a moisture sensor, a soil pH sensor, or a combination thereof, and the environmental measurement data indicates a soil temperature at the location, a soil pH level at the location, a moisture level of soil at the location, or a combination thereof (Paragraph 6).
Regarding claim 10, Glenn teaches, a removable battery configured to power the one or more environmental sensors, the one or more wireless interfaces, the memory, the processor, or a combination thereof (Paragraph 39, 41, 50).
Regarding claim 11, Glenn teaches, a visual indicator configured to indicate the alert state, an error state associated with the environmental probe, or a combination thereof (Glenn: Paragraph 9, 39).
Regarding claim 12, see claim 1 rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Glenn (US 20070208517) in view of Linn (US 20180336771).
Regarding claim 4, Glenn teaches, wherein the one or more wireless interfaces comprise: a first wireless communication interface configured to communicate with the remote device (Paragraph 5, 11).
Glenn does not teach second wireless communication interface configured to communicate with one or more additional environmental probes.
 	Linn in the same art of endeavor teaches multiple probes that communicate through interfaces (Fig. 5 and Paragraph 38 and 21).
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Glenn with Linn in order to cover more area and get more information about more locations.
Regarding claim 5, Glenn in view of Linn teaches, wherein the processor is further configured to receive additional environmental measurement data from the one or more additional environmental probes, wherein the alert state is further based on the additional environmental measurement data (Linn: Paragraph 28, 30, 44)


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Glenn (US 20070208517) in view of Torres (US 20200090515).
Regarding claim 9, Glenn teaches, power supply.
Glenn does not teach a solar panel configured to power the one or more environmental sensors, the one or more wireless interfaces, the memory, the processor, or a combination thereof.
	Torres teaches environmental sensors that are powered by solar panel (Paragraph 8).
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Glenn with Torres to provide cheap power source which will save money.
	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Glenn (US 20070208517) in view of Rushing (US 20190277749)
Regarding claim 13, Glenn teaches, determining an alert state.
Glenn does not teach wherein determining the alert state comprises: comparing the environmental measurement data to a gas level threshold, a particle level threshold, an air temperature increase rate threshold, a soil temperature increase rate threshold, a soil pH level threshold, a moisture threshold, or a combination thereof; and determining that the alert state exists based on the environmental measurement data satisfying the gas level threshold, the particle level threshold, the air temperature increase rate threshold, the soil temperature increase rate threshold, the soil pH level threshold, the moisture threshold, or a combination thereof.
	Rushing teaches issue an alarm when the environmental measurement data exceed level threshold (Paragraph 95).
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Glenn with Rushing in order to provide a specific value to issue an alert which will improve the reliability of the system.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Glenn (US 20070208517) in view of Zerphy (US 20070241988).
	Regarding claim 14, Glenn teaches, determining the environmental sensor data.
Glenn does not teach determining whether an error condition is associated with the environmental probe; determining whether a power level associated with the environmental probe fails to satisfy a power level threshold; and transmitting a message to the remote device based on a determination of the error condition, the power level failing to satisfy the power level threshold, or a combination thereof, the message indicating the error condition, a low power condition, or a combination thereof.
	Zerphy teaches determining whether an error condition is associated with the environmental probe, and transmitting a message to the remote device based on a determination of the error condition (Paragraph 115, 175).
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Glenn with Zerphy in order to improve the system reliability.

	Claims 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Glenn (US 20070208517) in view of Bauer (US 20170045487).
Regarding claim 6, Glenn teaches, a storage chamber configured to store a substance (Fig. 3, 5).
Glenn does not teach a substance for dispersal at the location.
Bauer teaches sensors that detect the nutrient and diffusion of the nutrient based on the measurement (Paragraph 58-71).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Glenn with Bauer in order to enhance the system usage.
Regarding claim 8, Glenn in view of Burford teaches, wherein the substance comprises weedicide, soil s, insect pathogenic nematodes, water retaining hydrogels, or a combination thereof (Bauer: Paragraph 58-71).
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Glenn (US 20070208517) in view of Berg (US 20080018519).
	Regarding claim 15, see claim 1 rejection.
Glenn does not teach the system is for defensible space monitoring.
Berg teaches ground-based sensor array monitoring a defined space for launch of a guided missile. ground-based sensor array may monitor the airspace over an airport, sports stadium, power plant, building, and/or the like. In an exemplary embodiment, ground-based sensor array may comprise one or more radar sites actively monitoring the defined space. In another embodiment, ground-based sensor array may comprise a plurality of IR sensors passively monitoring the defined space for launch of a guided missile (Paragraph 36-37).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Glenn with Berg to enhance the security.
Regarding claim 16, Glenn in view of Berg wherein the hub device is further configured to communicate with one or more smart devices associated with the structure to control the one or more smart devices based on receipt of the one or more alert messages (Glenn: Paragraph 5, 11).
Allowable Subject Matter
Claims 7, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652